                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO
                              ______________________________

GALE ROBERTS,

               Plaintiff,

       v.                                                        No. 18-cv-00975-WJ-LF

GENERATION NEXT, LLC, RICHARD COOK,
Estate of, KATHARINE COOK FISHMAN, PAUL
MATTHEW CASTER, ANTIQUITY ENCOUNTER,
JOHN MELANCON, EXPEDITION RESOURCES, LLC,
EXPLORATION OPES, LLC, DONALD PATTERSON,
GERALD KEMLAR, HOWARD TALKS, WILLIAM FLOTO,
JOHN AND JANE DOES,

               Defendants.

                      MEMORANDUM OPINION AND ORDER
                GRANTING COOK DEFENDANTS’ MOTION TO DISMISS

       THIS MATTER comes before the Court a Motion to Dismiss filed on January 9, 2019 by

Defendants Generation Next, LLC, the estate of Richard Cook and Katharine Cook (collectively,

“the Cook Defendants” or “Defendants” for purposes of this motion) (Doc. 23).          Having

reviewed the parties’ pleadings and the applicable law, the Court finds that Defendants’ motion

is well-taken and, therefore, is granted.

                                            BACKGROUND

       This lawsuit is about a hunt for buried treasure on Black Mesa, a hill area located

northwest of Espanola, New Mexico where it is believed that several large caches of gold

treasure and antiquities are hidden, based on centuries-old treasure maps. Plaintiff, who is

proceeding pro se, claims that he contractually agreed with Defendants to fund the expedition.

He alleges that other individuals on the expedition conspired to steal buried gold from Black
Mesa land owned by one of the Cook Defendants and stashed it elsewhere; and that the theft was

part of a scheme to prevent Plaintiff from discovering hidden reserves of gold in order to deprive

him of his share.

         The Cook Defendants contend that Plaintiff’s claims are frivolous and implausible, and

they take the stance that there has never been any discovery of gold on Black Mesa. Defendants

admit that a Cook-owned company, Defendant Generation Next, LLC, owns property on Black

Mesa and that Richard Cook allowed a group of individuals—Plaintiff being one of them—to be

part of an exploration team hunting for treasure. For some reason, the relationship between

Plaintiff and other members of the team degenerated and Plaintiff was eventually barred from the

property. When Plaintiff began sending threatening e-mails to the Cook family in September

2013, accusing them of criminal behavior and conspiracy, Defendants responded by seeking and

eventually obtaining a state court restraining order limiting Plaintiff’s communication with the

Cooks, based on their claims that Plaintiff began to act irrationally and that he ambushed 87

year-old Richard Cook at his home in an attempt to gain entry to Black Mesa..

         The case is brought to federal court based on diversity jurisdiction and therefore this

court is required to apply New Mexico law. See Armijo v. Ex Cam, Inc., 843 F.2d 406 (10th Cir.

1988) (In a diversity action, federal courts are required to apply the law of the forum state).

         Defendants seek dismissal of all claims because (1) Plaintiff had no contractual

relationship with them and (2) these claims are untimely under applicable statutes of limitation.

I.       Parties

         The Court provides an introduction to the numerous individuals and entities to enhance

the significance of the facts.

     •   Plaintiff Gale Roberts: resident of Wyoming who conducted business in New Mexico,
         Texas and Florida; alleges that he contractually agreed with Defendants Melancon,

                                                  2
          Patterson, Kemler and Talks to fund a gold treasure exploration mission near Espanola,
          New Mexico, referred to as the “Black Mesa Expedition.”

      •   Members of the Cook family (movants):

               o Richard Cook: New Mexico businessman and primary principal in charge of the
                 excavation of gold treasure located in the Spanish Vaults on Black Mesa, working
                 from treasure maps he acquired prior to 1990. Appears to own the company
                 Generation Next, LLC (“Gen Next”), a Defendant in this case. He died in 2016.

               o Katherine Cook Fishman: Richard Cook’s daughter and Personal Representative
                 of his estate; also legal counsel for Richard Cook’s company, Defendant Gen
                 Next.

               o Paul Caster: husband of Richard Cook’s granddaughter and general manager of
                 Gen Next at the time.1

      ▪   Entities and Associated Individuals:

               o Generation Next, LLC (“Gen Next”); registered in New Mexico and purportedly
                 owns property on Black Mesa; the company appears to be owned by Richard
                 Cook.

               o Antiquity Encounter – Company owned by John Melancon to conduct his
                 business during relevant time.

                        ▪   Expedition Resources, LLC (“Expedition”) and Exploration OPES, LLC
                            (“OPES”); managing members: Donald Patterson, Jerry Kemler, John
                            Melancon and Howard Talks.

                        ▪   Patterson and Kemler claim to have Special Forces Training and years
                            of experience in treasure hunting and the use of geophysical equipment for
                            such purposes.

                        ▪   John Melancon is an archeologist hired by Richard Cook to help lay
                            claim to the gold and artifacts expected to be found on Black Mesa

                        ▪   Howard Talks: treasure hunter and past financier of gold finding
                            expeditions for Defendants Patterson and Kemler

      ▪   Others:

               o William “Bill” Floto: allegedly located, and illicitly removed gold and artifacts
                 from private property on Black Mesa in March 2013.

1
    A Clerk’s entry of default was recently entered against Defendant Caster. Doc. 48.


                                                          3
            o Non-party Radiant Exploration: satellite technology company that has the
              ability to remotely survey and detect presence of oil, gas and mineral.

II.     Summary of Facts

        The facts asserted in the Amended Complaint (Doc. 3) stretch for thirty pages. The

relevant facts can be summed up as follows:2

        July 22, 2010: Gen Next, owner of the Black Mesa property, entered into a one-year

exclusive Recovery Agreement allowing Defendant Expedition Resources the right to access the

property for exploration. Doc. 3 at 45. The agreement expired on July 22, 2011 without

Expedition Resources ever having entered the property due to a lack of funding. Am. Compl.,

¶41.

        November 2012: Plaintiff (“Plaintiff” or “Roberts”) alleges that Defendants enlisted him

to finance and participate in an expedition to search for and recover gold and artifacts from Black

Mesa. He entered into a Joint Venture Agreement with Defendant Expedition and its members

providing him with a 50/50 split and with Plaintiff Roberts paying all costs. The agreement was

brokered by Defendant Melancon allegedly with Richard Cook’s approval. Doc. 3, ¶46.

        February 2013: Def Gen Next entered into an exclusive one-year recovery agreement

with Defendant Melancon’s company, Antiquity Encounter (“Antiquity”) to search for and

recover gold and artifacts from Black Mesa. See Doc. 3 at 57 (“Black Mesa Recovery

Agreement,” referred by Plaintiff as the “New Agreement”). Plaintiff alleges that Defendant

Melancon secured this agreement with Defendant Gen Next “on behalf of and in accordance with

the Joint Venture Agreement that Plaintiff Roberts had with Defendant Expedition. Doc. 3, ¶25.




2
 These facts are from the Amended Complaint, Doc. 3. The Court provides citations to the pleading only where
necessary.

                                                       4
          March 2013: Using testing equipment Roberts had purchased specifically for the

expedition, two gold targets were located. As the targets were located, tension grew between

him and Defendants Patterson and Kemler. Although unknown to Plaintiff at the time,

Defendants Patterson and Kemler located two other gold targets with the help of Defendant

William “Bill” Floto, who was flown up from Florida, using Floto’s “proprietary science.” Doc.

3, ¶62.

          March 6, 2013: in Plaintiff’s absence, the Melancon team members—Defendants

Patterson, Kemler and Floto—dug up the gold in one of these two targets and secreted it away.

They then “unloaded an ATV from the back of the pickup and spun it around in circles over the

excavation area on top of the mesa as a means to cover up the hole where they extracted the

gold.” Doc. 3, ¶¶ 62; 64. These men then hid the Bill Floto’s test results and manufactured false

results in their place in order to deceive him about these other two locations where gold was

hidden.

          End of March 2013: Defendants Patterson and Kemler began transporting the gold and

artifacts they had secretly removed and took them to Florida. Plaintiff informed the Cook family

defendants (Gen Next, Caster and Fishman) by e-mail about the false test results furnished by

Defendants Patterson, Kemler and Floto, but then when they did not respond to his e-mails, he

realized that these the Cook defendants were also part of the conspiracy to exclude him from a

share in the gold that was stolen at the Black Mesa property by Defendants Patterson, Kemler

and Floto. Doc. 3, ¶91 (“. . . Richard Cook and Defendants Melancon, Caster and Fishman

chose to join in a growing conspiracy and remained silent . . . .”).

          Sept 13, 2013, Plaintiff telephoned Richard Cook and entered into a verbal agreement to

allow Plaintiff to finish the excavation of the gold from the Spanish Vaults on Black Mesa.



                                                  5
However, Defendants Caster and Fishman would not allow Roberts to return to the Black Mesa

property. The Cook family obtained a restraining order limiting communication with Plaintiff.

Plaintiff alleges that Defendants Fishman, Caster and Gen Next failed to facilitate an in-person

meeting with Richard Cook as he requested. At this time, Plaintiff also discovered names of

individuals who may have helped Defendant Patterson launder the gold and artifacts taken from

Black Mesa on March 6, 2013. In response to Plaintiff’s inquiries on this subject, Defendant

Patterson allegedly left death threats on Plaintiff’s phone message machine.

            February 2014: agreement with Plaintiff expires, at which point, Defendant Expedition

(that is, Defendants Melancon and Patterson) negotiated a secret agreement with Richard Cook

and Defendant Caster to use satellite-based technology from Radiant Exploration to further

evaluate Black Mesa, excluding Plaintiff from these negotiations. On inquiry by Plaintiff,

Defendant Patterson confirmed to him that was no longer wanted on the expedition because he

had generated a “tremendous amount of unwanted attention about Black Mesa.” Doc. 3, ¶126.

            February 2018: Plaintiff confirmed by use of a Radiant Exploration’s satellite technology

that 11 of the 12 Spanish Vaults are still undisturbed, but all the gold and artifacts from Chamber

1 have been removed.

            Plaintiff asserts that all of the named Defendants caused, participated in and tried to cover

up the events that gave rise to the complaint.

III.        Claims Asserted in Complaint

       The Amended Complaint contains eleven counts:

       1.   Intentional Misrepresentation of Material Facts
       2.   Conversion
       3.   Conspiracy
       4.   Breach of Written Contract
       5.   Breach of Verbal Agreement
       6.   Fraudulent Inducement

                                                      6
     7. Tortious Interference with Contractual Relations
     8. Breach of Covenant of Good Faith and Fair Dealing
     9. Breach of Implied-In-Fact Contract
     10. Promissory Estoppel
     11. Quantum Meruit/Unjust Enrichment

                                           DISCUSSION

        The Cook Defendants move to dismiss all claims alleged against them in the Amended

Complaint on several grounds: (1) all claims are time-barred by the applicable statutes of

limitations; (2) contract claims cannot survive because Plaintiff was not either a party or an

intended third party beneficiary to any written contract; and (3) claims arising from the entry of a

state court order limiting Plaintiff’s contact with the Cook Defendants should be dismissed

because Plaintiff never challenged or sought to set aside the order and because all statements

made in connection with the order are absolutely immune from civil liability.

        Defendants group Plaintiff’s claims into two groups: claims arising from the denial of

Plaintiff’s access to Black Mesa; and claims that arise from the state TRO proceeding against

Plaintiff. The Court groups Plaintiff’s claims differently, according to their legal description, in

order to maximize the application of the legal analysis employed:

        (1) Contract-based claims: Counts IV, V, VIII and IX
        (2) Tort-based claims: Counts I, II, III, VI, VII
        (3) Equity-based claims: Counts X and XI

I.      Contract-Based Claims

        The following claims are contract-based:

        Count IV:      Breach of Written Contract
        Count V:       Breach of Verbal Agreement
        Count VIII:    Breach of Covenant of Good Faith and Fair Dealing; and
        Count IX:      Breach of Implied-In-Fact Contract.

        There appear to be three contracts that are relevant to this case:




                                                  7
       (1) The Piedra, Inc. contract, dated July 22, 2010. This was a contract between Gen

Next, owner of the Black Mesa property and Defendant Expedition Resources. The contract was

a one-year exclusive Recovery Agreement allowing Defendant Expedition Resources the right to

access the property for exploration. Doc. 3 at 45. The agreement expired on July 22, 2011

without Expedition Resources ever having entered the property due to a lack of funding. Am.

Compl., ¶41.

       (2) the Joint Venture Agreement, dated November 26, 2012: this agreement was between

Plaintiff and Defendants Patterson/Expedition Resources. It is captioned as a “Memorandum of

Understanding for a Joint Venture Agreement.” Doc. 3 at 48. This agreement identifies and

refers to Plaintiff throughout as “GW” which is the anacronym for his company “Gone

Working.” It describes various aspects of the venture, the purpose of which is “to locate, recover

inventory, value and sell or distribute to the Joint Venturers the natural and cultural precious

metals, gems, or artifacts.” Doc. 3 at 49. The signatories to the agreement are Gale Roberts as a

“Joint Venturer” and Donald Patterson as Managing Member of Expedition Resources, LLC, and

the agreement was signed by both signatories on November 26, 2012. Under the agreement,

Plaintiff was required to pay all costs and monthly salaries of $2,000 to Defendants Melancon,

Patterson and Kemler. In return, Plaintiff’s costs would be reimbursed prior to any distribution of

the liquidated assets recovered. Doc. 3 at 52.

       (3) the Black Mesa Recovery Agreement, dated February 12, 2013, referred to by

Plaintiff as the “New Agreement,” see Doc. 3, ¶¶44 & 53. This was an exclusive contract

between Defendants Gen Next and Melancon/Antiquity Encounter. See Doc. 23-1 at 3.

Defendants Richard Cook and Fishman signed this agreement as Co-Managers of Gen Next.




                                                 8
         The contracts that are most relevant to this lawsuit are The Joint Venture Agreement and

the Black Mesa Recovery Agreement, or “New Agreement.”

         A.       Count IV

         Plaintiff alleges a breach of written agreement in Count IV, claiming a breach of two

separate agreements. First, Plaintiff claims that he was the intended beneficiary of the November

2012 Joint Venture Agreement and that the managing members of Defendant Expedition

(Defendants Melancon, Patterson, Kemler and Talks) breached this agreement. Doc. 3, ¶174.

Second, he also claims that Defendants Cook, Gen Next, Melancon, Fishman, Caster and

Antiquity breached the February 2013 New Agreement when they refused to allow Plaintiff to

return to Black Mesa to complete the excavation.

         Joint Venture Agreement: The Cook Defendants contend that they were not parties to the

contract, and therefore Plaintiff cannot sue Defendants on this agreement.3 Plaintiff maintains

that he is a third-party beneficiary of this agreement, but this argument is unnecessary because he

is a party to the agreement and may sue on the contract on that basis. The problem is that

Plaintiff cannot sue the Cooks, as the only other signatory to the Joint Venture Agreement is

Donald Patterson as Managing Member of Expedition Resources. Plaintiff refers to the Cooks’

“awareness” of his role as financier for the expedition, see Doc. 34 at 5, but this is not a legal

basis for standing to sue the Cooks and there are no facts asserting any link between the Cooks

and the formation of this agreement.4




3
   Defendants conflate the two contracts, claiming first that Plaintiff is not a party to the contract (which is inaccurate
as to the Joint Venture Agreement) and also that the Cook Defendants are not parties to the New Agreement (which
is also inaccurate). See Doc. 23 at 10-11. More accurately, the reverse is true: Plaintiff was not a party to the 2013
New Agreement, and the Cook Defendants were not parties to the Joint Venture Agreement.
4
 The Court previously found Plaintiff’s claims against Defendant Melancon under the Joint Venture Agreement
were timely filed. See Doc. 53.

                                                            9
       New Agreement: The only signatories to the 2013 Black Mesa Recovery Agreement are:

Defendants Richard Cook and Katharine Fishman as “Co-Managers” of Gen Next, and

Defendant Melancon for Antiquity Encounter.          Under this agreement, Melancon/Antiquity

Encouter is given “the exclusive right to access and perform a non-destructive geophysical

survey(s) on Black Mesa.” Doc. 3 at 57. Nevertheless, Plaintiff claims that he is a third-party

beneficiary to this agreement which gives him the right to sue the Cooks.

       It is a general rule of law that one who is not a party to a contract cannot maintain suit

upon it. Fleet Mortg. Corp. v. Schuster, 112 N.M. 48, 49–53 (1991) (citing Staley v. New, 56

N.M. 756 (1952)). A third party may be a beneficiary of such contract, and as a beneficiary may

have an enforceable right against a party to a contract. Id. Whether a party is a third-party

beneficiary depends on if the parties to the contract intended to benefit the third party. Id. The

paramount indicator of third party beneficiary status is a showing that the parties to the contract

intended to benefit the third party, either individually or as a member of a class of beneficiaries.

Valdez v. Cillessen & Son, Inc., 1987-NMSC-015, ¶ 34, 105 N.M. 575, 581, 734 P.2d 1258,

1264. Such intent must appear either from the contract itself or from some evidence that the

person claiming to be a third party beneficiary is an intended beneficiary. Id.

       The agreement provides notice by Melancon of Melancon’s team members, including

Plaintiff, but this provision does not give Plaintiff the right to sue under the agreement as an

intended beneficiary. Doc. 3 at 38 (“Dr. Melancon will be using as his team Howard Talks, Don

Patterson, Jerry Kemler, . . . Gale Roberts and Mike Renteria.” At most, the inclusion of

Plaintiff’s name as a team member makes Plaintiff an incidental beneficiary, which is defined as

“a person who is neither the promisee of a contract nor the party to whom performance is to be

rendered [but who] will derive a benefit from its performance.” See Fleet Mortg., 112 N.M. at 50



                                                10
which affords him no contractual rights under the contract. (incidental beneficiary had no right to

recover from to recover from accord and satisfaction). Defendants Gen Next and Melancon were

the only intended beneficiaries of the 2013 Black Mesa Recovery Agreement (“New

Agreement”). Doc. 3 at 58 (“Division of all valuables and artifacts shall be 50% to Gen Next and

50% to Dr. Melancon, after all items have been properly appraised”).

       B.      Count V

       In Count V, Plaintiff states that Gen Next breached a verbal agreement allowing Plaintiff

to return to Black Mesa to continue excavation in September 2013. This claim refers to the

telephone call made by Plaintiff to 87 year-old Richard Cook to persuade him to allow him to

return to the expedition.

       Defendants contend that the telephone call was Plaintiff’s surreptitious attempt to

confront Richard Cook to gain access to Black Mesa property. They move for dismissal of this

claim because it is time-barred under New Mexico law. See NMSA §37-1-4 (actions based on

unwritten contracts must be brought within four years). This federal lawsuit was filed in October

2018, making it untimely by one year with regard to claims based on unwritten agreements or

contracts.

       Plaintiff claims that the limitations period does not apply here because he previously filed

a lawsuit in Wyoming federal district court, making his claims timely under New Mexico’s

“savings statute”:

       If, after the commencement of an action, the plaintiff fails therein for any cause,
       except negligence in its prosecution, and a new suit be commenced within six
       months thereafter, the second suit shall, for the purposes herein contemplated, be
       deemed a continuation of the first.

NMSA §37-1-14. Plaintiff offers no discussion concerning why the savings statute applies to his

time-barred claims in this lawsuit. At any rate, as a matter of law, the savings statute cannot help

                                                11
Plaintiff because his claims were already time-barred when he improperly filed his first action in

Wyoming federal district court on February 20, 2018.          On May 8, 2018, the lawsuit was

eventually dismissed based on lack of personal jurisdiction. See Docs. 41-1 (copy of Wyoming

federal lawsuit) & 41-2 (May 8, 2018 Order granting Defendants’ motion to dismiss).

         The Court also questions whether Plaintiff would be entitled to benefit from the savings

statute. “Negligence in prosecution” refers to a plaintiff’s failure to file in the correct forum

even when he has knowledge of the facts that would deny him jurisdiction.               Barbeau v.

Hoppenrath, 131 N.M. 124, 127 (Ct. App. 2001) (injured motorists' failure to file action in

correct jurisdiction was negligence that precluded application of Savings Statute). Plaintiff states

that “he had a reasonable belief that Wyoming had the jurisdictional authority and power to

decide the matter because the contracts that were entered into and the communication between

the parties largely came from his residence in Wyoming to various states.” Doc. 34 at 6. Plaintiff

may be pro se and untrained in the law, but it is doubtful that Plaintiff reasonably believed that

Wyoming would have personal jurisdiction over Defendants, since none of the Defendants lived

in that state and all of the relevant events happened New Mexico. Plaintiff’s residence in

Wyoming obviously did not have any connection to the dispute, and yet Plaintiff chose to file

there.

         In dismissing Plaintiff’s case, the district court of Wyoming was not favorably impressed

by Plaintiff’s efforts to file his case there. The court liberally construed Plaintiff’s pro se

pleadings, but noted that Plaintiff had failed to respond to Defendants’ dispositive motions, and

deemed that failure as a “confession of the motion.” Doc. 41-2 at 6. The court was emphatic in

its findings that Plaintiff offered no reasonable arguments or facts showing that Wyoming had

personal jurisdiction over Defendants:



                                                12
       Outside of assuming convenience for the Plaintiff, there is no justification from
       the complaint to have Defendants' defend the lawsuit in Wyoming. None of the
       exhibits attached to the complaint provide a basis for keeping the suit in
       Wyoming. The parties' Search and Recovery Contract states it must be arbitrated
       under the law of the state of New Mexico . . . Additionally, Plaintiffs Joint
       Venture Agreement requires the law be applied in accordance with the state of
       Florida . . . ) Plaintiffs complaint does not allege sufficient facts to show general
       or specific jurisdiction over Defendants. Plaintiff is domiciled in Wyoming. . . .
       However, no other Defendants are domiciled here . . . Plaintiff does not allege
       that any defendant has continuous and systematic contacts with Wyoming. In
       fact, outside of Plaintiff s home in Wyoming, the state is not mentioned in his
       complaint.

Doc. 41 at 7-8. This Court finds that the circumstances of Plaintiff’s filing of a lawsuit

in Wyoming on February 20, 2018 constitute “negligence in prosecution,” precluding

Plaintiff from resorting to New Mexico’s savings statute to save his claims from the

applicable limitations period. Therefore, the Court will not apply New Mexico’s savings

statute even if such application would render Plaintiff’s claims timely.

       C.      Count VIII

       Count VIII asserts that Defendants violated the implied covenant of good faith and fair

dealing. Under New Mexico law, a duty of good faith and fair dealing exists in every contract.

See Jaynes v. Strong-Thorne Mortuary, Inc., 124 N.M. 613, 954 P.2d 45, 49 (1997). The concept

of the implied covenant of good faith and fair dealing requires that neither party do anything that

will injure the rights of the other to receive the benefit of their agreement. Planning & Design

Solutions v. City of Santa Fe, 118 N.M. 707, 714, 885 P.2d 628, 635 (1994).

       This claim fails because the Cook Defendants were not involved in any contractual

negotiations with Plaintiff. As discussed above, Plaintiff was a party to the 2012 Joint Venture

Agreement, but the Cooks were not parties; and while the Cooks were parties (as Co-Managers

of Next Gen) to the 2013 “New Agreement,” Plaintiff was not a party or an intended beneficiary

to that agreement.

                                                 13
        D.      Count IX

        Plaintiff alleges a breach of implied-in-fact contract in Count IX, referring to his

agreement to sign a “No Contact Order” in exchange for a promise by the Cook Defendants in

September 2013 that they would facilitate a face-to-face meeting with Richard Cook in order to

resolve business matters.

        Whether or not the Cooks made any such representation or promise to Plaintiff, the claim

fails for several reasons. First, the claim is time-barred by the applicable four-year statute of

limitations. See NMSA §37-1-4 (actions based on oral contracts and fraud must be brought

within four years). This deadline expired even before Plaintiff filed his lawsuit in Wyoming

federal court in 2018. Second, to the extent the claim indirectly attacks the propriety of a state

court order, Plaintiff should seek review of the order in state court rather than here in federal

court. it is more appropriately raised in the court that entered the order rather than seeking review

here in federal court. See Docs. 23-1 & 23-2 (Application for restraining order and order).

        Third, any statements made by the Cook Defendants (either themselves or through their

attorney) in the course of the TRO proceedings would be subject to immunity and therefore

could not be challenged. See Helena Chem. Co. v. Uribe, 281 P.3d at 240 (pre-litigation and

post-filing statements are subject to absolute immunity and that absolute privilege applies

equally to the parties as it does to the party’s counsel).

II.     Tort-Based Claims

        Counts I, II, III, VI, VII are tort-based.

        A.      Count I

        In his claim for intentional misrepresentation of material facts, Plaintiff states that in

March 2013, Defendants Patterson and Kemler furnished test results about the location of gold



                                                     14
that were intended to intentionally misrepresent the authentic data that was collected in the field

(Doc. 3, ¶148) and on February 21, 2014, Defendants’ Attorney sent Plaintiff a letter telling

Plaintiff that the agreement between Gen Next and Melancon had expired because the expedition

“ended poorly for all concerned” and that Gen Next had no intention of further pursuing

exploration on Black Mesa (Doc. 3, ¶150). Plaintiff contends that Defendants were fully aware

that these representations were false.

        The only allegations of intentional misrepresentations involving the Cook Defendants

concern the February 21, 2014 letter. Count I is therefore time-barred because actions for relief

on grounds of fraud must be brought within four years. NMSA ¶37-1-4.5 Since the Wyoming

case was filed on February 20, 2018 and the alleged misrepresentations occurred on February 21,

2014, it appears as though New Mexico’s savings statute would “save” this particular claim by

one day. However, the Court has determined that Plaintiff cannot avail himself of the relief

afforded by the savings statute.           See discussion above under Count V, breach of verbal

agreement.

        B.       Count II

        In his claim for conversion in Count II, Plaintiff alleges that Defendants knowingly

interfered with Plaintiff’s rights to the gold and artifacts that remain on Black Mesa. Plaintiff

contends that the Cook Defendants were initially misled by Melancon’s exploration team (with

Kemler and Floto), but that they later became part of a grand conspiracy among all Defendants to

keep Plaintiff from collecting his share of the treasure.

        Defendants argue that these allegations of stolen gold are implausible and incredible and

indeed, one may bring a certain amount of healthy skepticism to tales of hidden pirates’ loot—

5
 It would appear that, under New Mexico’s savings statute, this claim is timely by one day, since the Wyoming case
was filed on February 20, 2014 and the alleged misrepresentations occurred on February 21, 2018. This is the only
one of Plaintiff’s claims that theoretically would be “saved” under the statute, but

                                                       15
except that Defendants apparently shared Plaintiff’s hopes of finding buried treasure. As early as

July 2010, Defendants Cook and Expedition Resources pooled their resources to locate

“valuables or artifacts such as gold, silver and cultural period items” that were located on or near

Black Mesa. Doc. 3 at 45 (Piedra, Inc. Agreement). In addition, under the February 2013 Black

Mesa Recovery Agreement, Defendants Cook, Fisherman and Melancon all sought to uncover

“metals/minerals or treasure.” Doc. 3 at 57. Such evidence does not allow Defendants to

assume the role of skeptics.

       Ultimately, Plaintiff’s conversion claim is not defeated by disbelief, but by a four-year

limitations period. See NMSA §37-1-4 (“those [actions] brought for . . . conversion of personal

property . . . within four years.”). Because the events related to conversion occurred prior to

September 2013, Plaintiff would have had to file suit alleging conversion by September 2017 to

be timely. The Wyoming lawsuit was filed on February 20, 2018, and so even the New Mexico

savings statute could not rescue these claims.

       C.      Count III

       Count III asserts that in April 2013, Defendants willfully conspired to cover up any

illegal activity on the Black Mesa site, Doc. 3, ¶162, and that Defendants Patterson, Kemler,

Melancon and Talks conspired to dishonor all contractual obligations. Plaintiff alleges that the

Cook Defendants shared in the conspiracy to cover up the illegal activity conducted by the other

Defendants in removing gold from Black Mesa. ¶165.

       The conspiracy claim can be summarily dismissed because it is not actionable in itself.

Unlike a conspiracy in the criminal context, a civil conspiracy must actually involve an

independent, unlawful act that causes harm—something that would give rise to a civil action on

its own. Ettenson v. Burke, 130 NM 67, 72 (2000); Garley v. Sandia Corp., 236 F.3d 1200, 1205



                                                 16
(10th Cir. 2001) (citing Reeves v. Wimberly, 107 N.M. 231, 235 (N.M.Ct.App.1988) (the gist of

a conspiracy action “is the damage arising from the act(s) done pursuant to the conspiracy”).

       Count III must also be dismissed because it is time-barred.            Based on Plaintiff’s

allegations, he knew about the alleged false results in March 2013 when he discovered them in

Kemler’s notebook. Doc. 3, ¶¶63 & 75. Whether the conspiracy claim is brought as a fraud or

tort claim, it is brought too late. Claims grounded in fraud must be brought within four years of

the date when Plaintiff knew or should have known of the fraudulent statement. N.M.S.A. § 37-

1-4 (“those brought . . . for relief upon the ground of fraud, and all other actions not herein

otherwise provided for and specified within four years.”). Under the statute of limitations for

torts, the conspiracy claim would be even more untimely, as that limitations period is three years.

N.M.S.A. § 37-1-8. Thus, Plaintiff’s claim was time-barred, even before he filed the federal

lawsuit in Wyoming.

       D.      Count VI

       Plaintiff alleges a fraudulent inducement claim in Count VI. Plaintiff states that in

September 2013, the Cook Defendants deceived him and induced him to sign a Court Order

limiting his communications with Richard Cook by agreeing to facilitate a face-to-face meeting.

This claim will be dismissed because (1) it is an improper collateral attack on a state court order,

and should have been appealed in state court; and (2) is time barred under New Mexico’s four-

year limitations period for claims based on fraud. See NMSA §37-1-4.

       E.      Count VII

       Count VII asserts a claim for tortious interference with contractual relations, Plaintiff

alleges that in September 2013, Defendants Fisher and Caster interfered with the verbal

agreement between Richard Cook and himself to allow him to return to Black Mesa to excavate



                                                17
the gold and artifacts located there. This claim is also untimely because it should have been filed

by September 2017.

III.   Equity-Based claims

       The remaining claims in the Amended Complaint, Counts X and XI, are equity-based.

Count X is a promissory estoppel claim, wherein Plaintiff relied on misrepresentations made by

Defendants Cook, Patterson, Kemler, Gen Next, Fishman, Caster, Antiquity and Melancon and

in doing so, lost his investment. In Count XI, Plaintiff claims that the Cook Defendants, inter

alia, were unjustly enriched. He invested over $120,000 in cash, his personal time and his

knowledge during the Black Mesa expedition. Plaintiff claims he provided the ability to operate

scientific equipment used on the site that directly resulted in the discovery of the Spanish Vaults,

and this conferred substantial benefit on Defendants.

       Counts X and XI are time-barred: both of these claims are premised on Plaintiff’s alleged

denial of access to Black Mesa. These events occurred on or before September 2013, which

makes them untimely if considered as tort claims (NMSA §37-1-8 for tort claims) or as quasi-

contract claims (NMSA §37-1-4 for unwritten contracts and other actions not otherwise

specified).

       Both of these claims must also be dismissed because Plaintiff’s equitable claims cannot

proceed where the contract and tort claims have been time-barred. See Sierra Club v. Oklahoma

Gas & Elec. Co., 816 F.3d 666, 675 (10th Cir. 2016) (where primary claims are barred by a legal

statute of limitations, the exercise of equity jurisdiction to determine the underlying facts would

also be barred).

                                         CONCLUSION




                                                18
       In sum, this Court finds and concludes that Plaintiff’s claims against the Cook

Defendants are dismissed either because they are time-barred or because the Cooks were not

parties to any contract or agreement involving Plaintiff.

       The Court further finds and concludes that New Mexico’s savings statute, NMSA §37-1-

14, does not apply to most of Plaintiff’s claims, which were filed in Wyoming federal court after

the statute of limitations expired.       Moreover, the Court finds and concludes that the

circumstances of Plaintiff’s filing of a lawsuit in Wyoming on February 20, 2018 constitute

“negligence in prosecution” and therefore Plaintiff cannot rely on the savings statute to avoid

dismissal under the applicable statutes of limitations.

       The Court’s rulings herein effectively dismiss all of Plaintiff’s claims against the Cook

Defendants—namely, Defendants Generation Next, LLC; the estate of Richard Cook; and

Katherine Cook.

       THEREFORE,

       IT IS ORDERED that the Motion to Dismiss filed by Defendants Generation Next,

LLC, the estate of Richard Cook and Katharine Cook, (Doc. 23) is hereby GRANTED for

reasons described in this Memorandum Opinion and Order.




                                              _________________________________________
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                 19
